Dixon, C. J.
The words “ have judgment,” in the entry here, are equivalent to “ hereby have judgment,” or “ recover,” as found in the same connection in ordinary entries or forms of judgment. After reciting the trial and verdict, the record proceeds: “ Therefore, it is considered and adjudged by the court, that the plaintiff in this action have judgment,” etc. This is a judgment, and not an order for a judgment as the appellant contends; and this being the only question, it follows that the order of the court below, refusing to set aside the docketing and all subsequent proceedings, must be affirmed.
By the Court. — Order affirmed.